DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 March, 2022, 4 April, 2022, and 6 April, 2022 are being considered by the examiner.

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 11 April, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-13 and 15-21 are allowed.
Claim 14 is cancelled.

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see pages 5 and 7 of Applicant’s Remarks/Amendments, filed 11 April, 2022, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 under 35 U.S.C. 112(b) has been withdrawn. No new matter has been entered or presented with the amendments.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art, when considered as a whole, alone or in combination, does not reasonably  disclose, teach, and/or otherwise suggest the claimed invention as characterized within independent claim 1, and the dependents thereof, so as to either anticipate or render obvious, absent impermissible hindsight reasoning. GUILIANI (US 2015/0238349 A1), GOLDEN (US 4,846,176), MOORE (US 3,867,939) and WASCHKE (DE 4238291 A1 – see provided foreign document and English machine translation) are considered the closest prior art of record. In particular, the present invention, as characterized by independent claim 1, requires a particular stacking combination, in addition to a channel, which is exposed via windows and later covered by the heat exchange stack, first and second heat reflective layers, core composite layer,  thermally conductive t op layer, and thermally conductive biocompatible layer. This is shown at least in figure 3 of the present invention (see annotated figure 3 of the present invention below). 

    PNG
    media_image1.png
    777
    1509
    media_image1.png
    Greyscale

Annotated Figure 3

Such combination required by claim 1 is not reasonably disclosed, taught, or suggested either alone or in combination by GUILIANI, GOLDEN, MOORE, and/or WASCHKE. First, GUILANI discloses a heat exchanger module (1) including a channel assembly (13) with an inlet (13A) and an outlet (13B), a heat exchange stack attached to the channel (par. 32, lines 1-28) including a thermoelectric cooler (12), a plate construction (5A) with thermally conductive plate pieces (portions of 5A over one thermoelectric cooler, 12, locating cavity and portions of 5A over another one of the thermoelectric cooler, 12, locating cavities), a thermally conductive top plate (5B). However, GUILIANI does not disclose the channels being provided a plurality of window openings exposing the interior of said channel, as the channel is provided as a closed conduit. GOLDEN, MOORE, and WASCHKE provide that the channel may be provided windows exposing the interior of the channel (GOLDEN provides a channel for a fluid, as shown in figures 7-8 and discussed in col.4, lines 42-60, which is provided an opening covered by conducting squares, 37, to close the windows of the channel; MOOORE provides a channel, 10/10a, which includes perforations, 25, 38, and 39 which are covered by layers 13/16 or 30 and 16; WASCHKE provides channels, 26 with opened sections 32, which include windows, as shown in figure 1, which are covered by Peltier elements, 36). More so, GOLDEN and WASCHKE provide the use of thermoelectric coolers (GOLDEN at 44 and WASCHKE at 36 and 46). However, WASCHKE does not disclose the use of the plate construction to seal the channel (the thermoelectric coolers of WASCHKE are provided to seal at least the upper side of the channel). Further, GOLDEN teaches the use of plate pieces (37) to seal the channel (figures 7-8) with the thermoelectric coolers making thermal contact (through at least the disposal on the plate pieces, 37, as shown in figures 7-8), but does not provide the further recitation of “a first heat reflective layer disposed over said thermally conductive plate pieces and said channel assembly, said first heat reflective layer having window cutouts through which each of said thermoelectric coolers pass to make thermal contact with one of said thermally conductive plate pieces; a core composite layer disposed over said first heat reflective layer, wherein said core composite layer is configured with windows so that said core composite layer surrounds each of said thermoelectric coolers (TECs) to provide interstitial insulation; a second heat reflective layer disposed over said core composite layer, said second heat reflective layer having window cutouts for each of said thermoelectric coolers (TECs); a thermally conductive top plate disposed over said second heat reflective layer and configured to make contact with said thermoelectric coolers…a thermally conductive biocompatible layer disposed over said top plate, said biocompatible layer configured to act as a thermal buffer between said thermally conductive top plate and body tissue to which said heat exchange module is applied.” MOORE does not disclose the use of thermoelectric coolers, as such, does not disclose, teach, or suggest, the combination of the thermoelectric coolers with other layers of a heat exchange module.  While "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), such that "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397, the prior art discusses the use of various layers in heat exchange modules, such as those claimed, but does not reasonably disclose, teach, or suggest the positioning of the layers, as claimed, with some rational underpinning to support the legal conclusion of obviousness. A statement that modifications of the prior art to meet the claimed invention would have been "‘well within the ordinary skill of the art at the time the claimed invention was made’" because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). Even more so, the proposed modification cannot render the prior art unsatisfactory for its intended purpose, or change the principle of operation of the reference being modified. See MPEP §2143.01(V) and 2143.01(VI). Effectively changing the positioning of the various layers, or adding additional layers between those of a prior art reference, and/or the addition of windows along the conduit, such as the conduit of GIULIANI, without some reason to combine at those particular locations, would change the principle of operation by changing the direction of heat transfer or heat movement within the system (e.g., providing heat reflective layers would provide reflection of heat, thereby, changing the direction of heat movement and/or opening a conduit layer, such that the liquid flowing through the conduit could provide leakage if not appropriately sealed), in addition to changing the mode of heat exchange (e.g., modifying GIULIANI to include the additional layers would change the positioning and communication of the apertures, 16, with the thermoelectric, which would reduce the dissipation of heat, as they are not taught to include apertures for airflow movement across the heat exchange module).  As such, the present invention, as claimed by independent claim 1, and dependent claims 2-13 and 15-21, is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/18/2022